Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 4-14 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a protective apparatus for a high voltage battery of a vehicle, wherein the apparatus for protecting the high voltage battery mounted on a position below a center floor of the vehicle comprises: a sliding prevention structure located in front of the high voltage battery, the sliding prevention structure configured to come into contact with a rear roll mounting bracket disposed on a subframe of the vehicle in case of a collision accident, and to restrain the subframe from sliding backwards when coming into contact with the rear roll mounting bracket, the prior art does not disclose or render obvious, absent impermissible hindsight these features in combination with a vehicle body cross member to which the sliding prevention structure is coupled, a tunnel reinforcing panel connected to the vehicle body cross member, extending backwards, and coupled with the center floor wherein the vehicle body cross member is coupled with a front floor of the vehicle, with left and right ends thereof connected to front side members of the vehicle, respectively as required by Claim 1.
Although the prior art discloses a protective apparatus for a high voltage battery of a vehicle, wherein the apparatus for protecting the high voltage battery mounted on a position below a center floor of the vehicle comprises: a sliding prevention structure located in front of the high voltage battery, the sliding prevention structure configured to come into contact with a rear roll mounting bracket disposed on a subframe of the vehicle in case of a collision accident, and to restrain the subframe from sliding backwards when coming into contact with the rear roll mounting bracket; and a vehicle body cross member to which the sliding prevention structure is coupled, wherein the vehicle body cross member is coupled with a front floor of the vehicle, with left and right ends thereof connected to front side members of the vehicle, respectively, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein the sliding prevention structure includes: a support portion having a box shape connected to the vehicle body cross member and protruding forwards; and a contact portion having a panel shape coupled with the support portion to cover a front surface of the support portion and coming into contact with the rear roll mounting bracket when the subframe slides backwards due to a collision accident as required by Claim 11.
Although the prior art discloses a protective apparatus for a high voltage battery of a vehicle, wherein the apparatus for protecting the high voltage battery mounted on a position below a center floor of the vehicle comprises: a sliding prevention structure located in front of the high voltage battery, the sliding prevention structure configured to come into contact with a rear roll mounting bracket disposed on a subframe of the vehicle in case of a collision accident, and to restrain the subframe from sliding backwards when coming into contact with the rear roll mounting bracket, , the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein a reinforcement structure of a closed section having a closed space is disposed at a front portion of the high voltage battery, wherein the reinforcement structure connects left and right front ends of a battery case, and wherein a front surface of the reinforcement structure is configured to be declined towards a rear of the vehicle so as to induce a downwards movement of the rear roll mounting bracket in case of a collision accident as required by Claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022.  The examiner can normally be reached on 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRYAN A EVANS/Primary Examiner, Art Unit 3618